People v Claudio (2022 NY Slip Op 02368)





People v Claudio


2022 NY Slip Op 02368


Decided on April 12, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 12, 2022

Before: Renwick, J.P., Friedman, Moulton, Mendez, Pitt, JJ. 


Ind. No. 5116/14 Appeal No. 15691 Case No. 2018-293 

[*1]The People of the State of New York, Respondent,
vJuan Claudio, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Katheryne M. Martone of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Karl Z. Deuble of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered December 19, 2016, convicting defendant, after a jury trial, of burglary in the second degree and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
The court properly declined to submit criminal trespass as a lesser included offense, because there was no reasonable view of the evidence, viewed most favorably to defendant, that he unlawfully entered the building at issue without intent to commit a
crime (see e.g. People v Amaya, 103 AD3d 568 [1st Dept 2013], lv denied 21 NY3d 941 [2013]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 12, 2022